department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b city c high school d corporation x foundation y scholarship z scholarship n annual expected applications m annual awards p dollar_figure amount of award dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program awarding scholarships called y and z you were formed for the purpose of supporting people and projects and working to improve the quality of life in the b area consistent with this purpose the scholarships are intended to provide support to b area natives in their education in the field of engineering the purpose of y and z shall be to encourage and support educational excellence among students from b in the field of engineering you will administer y and z as follows charitable_class the class of potential grantees for y and z shall consist of all high school graduates who have either graduated from c in b or were permanent residents of b at the time of their high school graduation and who have been enrolled in an undergraduate engineering program at an accredited college or university meeting the requirements of sec_170 a ai of the code for at least one year the following individuals shall not be eligible to apply for or receive a grant from the y or z programs a any employee of d as well as any family_member of such an individual b any employee of x as well as any family_member of such an individual c any executive officer or director of d as well as any family_member of such an individual d any substantial_contributor to x as well as any family_member of such an individual and e any otherwise disqualified_person with respect to x as defined by sec_4946 of the code as well as any family_member of such an individual criteria for selection the primary selection criterion for y and z programs shall be an applicant’s past academic performance recommendations from instructors personal qualities and financial need shall also be considered you shall consider applicants who have achieved at or above a grade point average for one year at an accredited college or university selection process applications from all eligible grantees shall be submitted directly to you throughout the year either by mail electronically or by personal delivery you will advertise y and z in the b community and will make information concerning the grant program available through your website the recipients of the y and z awards shall be selected by your board_of directors board with the assistance of any officer and or employee of the foundation staff assigned to assist the board with the task from time to time you will evaluate each application based upon a rubric to be designed by you giving the greatest weight to an applicant’s past academic performance and lesser weight to recommendations from instructors personal qualities and the financial need of the applicant the financial need criterion shall be determined by you based upon review of a financial need assessment and consideration of any other financial aid the applicant expects to receive your board and staff shall meet to review applications eliminate applications determined not qualified to receive a scholarship and rank the applicants your board shall vote to select the recipients and to set the amount of the award for each individual grant at no time in the application process will you discriminate against any applicant on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin you anticipate receiving n applications each year and anticipate granting m awards estimating that the grants may range in amounts of p pursuant to this program the grants shall be awarded under the title of either y or z the number of grants awarded in a given year and the amount of each grant will depend upon the number and quality of applications received along with the amount of funds available for the grants all awards shall be granted on a yearly basis and shall consist of a fixed-sum the amount of each grant shall be applied to cover the cost of the student’s tuition fees books room and board research fees and other expenses associated with completing the recipient’s degree grants made by you shall be paid at such time as necessary to satisfy the recipient’s tuition and education-related expenses generally in august or september of each year supervision all grants awarded by you shall be paid without exception to the accredited college or university in which the recipient is enrolled and only in the event that the college or university agrees to supervise the use of the grant the conditions placed upon the award shall be that the recipient must be enrolled in an engineering program at the college or university must maintain a grade point average and the grant must be used to cover the cost of the student’s tuition fees books room and board research fees and other expenses associated with completing the recipient’s degree any unused funds shall be transferred by the educational_institution back to you you will require a yearly report from each college or university for the purpose of confirming the grantee’s enrollment and academic performance application information received from all applicants and evaluated by you shall be maintained by you for a minimum of five years beyond the date of application or completion of the grant whichever is greater this information shall include the identity of each grantee information to verify that no grantee is related to a member of the selection committee or a disqualified_person in relation to you copies of award letters transcripts annual reports and any other correspondence between an applicant and you you will also maintain records of the amount and purpose of each grant awarded in the event you learn that a grant has not been used as intended your director shall investigate the matter and take corrective action which may consist of any_action up to and including legal action during the investigation you will withhold further payments of the grant at your discretion you may renew a grantee’s award so long as you are not in receipt of information indicating misuse of the award by the grantee all required reports concerning the grantee have been received and the grantee continues to satisfy the conditions of the grant and remains eligible to receive the grant sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations
